Cooper, J.,
delivered the opinion of the court.
The facts recited in the fifth instruction for the plaintiffs in reference to the examination by the defendant and his attorney of the plaintiffs’ books, and the admission by the defendant that the matter in dispute had been satisfactorily explained, were competent evidence to be considered by the *342jury; but that these circumstances, and the further fact that afterwards "Wilczinski, “ relying on such admission,” extended to the defendant further credit, and sold him the goods for the price of which this suit is brought, operated as an estoppel against the defendant to further controvert the correctness of the former settlement, cannot be affirmed.
The plaintiff who was examined as a witness does not say that the admissions of the defendant were at all influential in procuring the further credit, and there is nothing in the evidence to suggest that these admissions were relied on by the plaintiffs as the basis of such credit. It may be true that plaintiffs would have declined further dealings with defendant but for his statement that the previous settlement had been satisfactoi’ily explained, but there is nothing to suggest that this admissioxi was made for the purpose, or served the purpose, of securing the additional credit, or that the plaintiffs, relying thereon, extended such credit. The application of the rule of equitable estoppel was not warranted by the facts, and, for this error,
The judgment is reversed, and a new trial awarded.